Citation Nr: 0316824	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-01 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for a claimed psychiatric 
disorder.  




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1971 to June 1973.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO.  

In January 2001, the Board found that the veteran had 
presented new and material evidence to reopen the claim of 
service connection for a psychiatric disorder and remanded 
that matter to the RO for additional development of the 
record.  



REMAND

Historically, the Board notes that the original claim of 
service connection for a nervous disorder was denied by the 
RO in January 1978.  The veteran did not timely appeal that 
determination.  

As noted hereinabove, the Board, in January 2001, determined 
that new and material evidence had been received sufficient 
to reopen the claim of service connection for a psychiatric 
disorder.  The case was remanded back to the RO for further 
development of the record.  

In July 2002, the RO issued a Supplemental Statement of the 
Case denying the veteran's claim of service connection for 
Bipolar disorder, claimed as a nervous condition, and the 
case was thereafter returned to the Board.  

In an August 2002 Memorandum, the Board determined that 
additional development was necessary prior to the issuance of 
a decision on the merits with respect to the issue on appeal.  
In particular, the Board directed that the veteran be 
afforded another VA examination to determine the current 
nature and likely etiology of the veteran's psychiatric 
disorder.  The examination was held in November 2002.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which interprets the VCAA to require 
that the veteran must be provided with notice of up to one 
year to provide any additional evidence to substantiate the 
claim on appeal.  In addition, the case essentially 
invalidates the Board's development regulations noting a 
violation of due process.  

The case cited hereinabove, in addition to the proscription 
regarding the time limit in the regulation, made it clear 
that the Board cannot consider evidence in the first 
instance, and that all of the evidence must be reviewed by 
the RO before it is reviewed by the Board.  38 U.S.C.A. 
§ 7104(a); Disabled Am. Veterans.  Thus, this case must also 
be remanded so the RO can review the additional evidence.  

Specifically, the RO has not had an opportunity to review the 
case based on all the evidence of record, particularly the 
additional medical evidence added to the record pursuant to 
the Board's development as well as the most recent VA 
examination report of November 2002.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly the VA 
examination report of November 2002.  The 
RO in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

2.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claim.  Any indicated 
development should be undertaken.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




